Bloodworth, J.
In this State there are no accessories in misdemeanor eases, but each person who knowingly participates in a criminal act *147which is a misdemeanor is guilty as a principal. Littlefield v. State, 22 Ga. App. 782 (1) (97 S. E. 259). - There is some evidence which would authorize the jury to reach the conclusion that the accused was aiding and abetting another who was violating the law which prohibits a person from having, controlling and possessing intoxicating liquor. Hanson v. State, 32 Ga. App. 58 (122 S. E. 629); Rogers v. State, 101 Ga. 562 (28 S. E. 978). The court did not err in overruling the motion for a new trial.
Decided June 9, 1925.
Arthur W. Powell, for plaintiff in error.
John 8. Wood, solicitor-general, contra.

Judgment affirmed.


Broyles, O. J., and Luke, J., eoneur.